Malone, C.J.,
concurring: I agree with the majority that the district court erred by granting Carl Vrabel’s motion to suppress the evidence, but I reach this conclusion for different reasons than those expressed by the majority. I respectfully disagree with the majority that the Prairie Village police officers were authorized to organize and conduct the controlled drug buy in Leawood, Kansas, under the “request for assistance” exception in K.S.A. 2012 Supp. 22-2401a(2)(b). But because Vrabel’s constitutional rights were not violated by the police officers’ conduct, I conclude that suppression of the evidence is not the appropriate remedy for the statutory violation.
Vrabel was charged with distribution of marijuana arising from foe controlled drug buy on July 27,2011. He also was charged with use of a communication facility to sell a controlled substance arising from his telephone conversation with the confidential informant on July 26, 2011. Vrabel filed a motion “to suppress all evidence obtained from him on July 27, 2011 by a confidential informant under the direction of foe Prairie Village, Kansas Police Department.” Specifically, the motion sought to suppress “a bag of alleged Hash weighing 11.4 grams as well as foe audio recording of foe transaction and any other surveillance photos of the scene.” The motion argued that foe evidence was obtained in violation of K.S.A. 2012 Supp. 22-2401a and was therefore inadmissible.
After receiving testimony from Corporal Ivan Washington of foe Prairie Village Police Department, foe district court granted the motion to suppress. The State filed a motion to reconsider and presented numerous arguments as to why foe evidence should not be suppressed including the argument that the exclusionary rule does not apply to violations of a statute. After receiving additional testimony from Washington and Lieutenant Kevin Cauley of foe Leawood Police Department, foe district court denied the motion to reconsider, making detailed findings in a written order. The district court did not address the State’s argument that suppression of foe evidence was not foe appropriate remedy for a violation of a statute.
*70On appeal, the State claims: (1) K.S.A. 2012 Supp. 22-2401a does not apply to a police officer s investigation of a crime; (2) even if the statute does apply, either the “request for assistance” or the “bordering municipalities” exception applies; and (3) even if no exception applies, suppression is not the appropriate remedy for violation of the statute. Issues raised by the State in district court but not briefed on appeal are deemed waived and abandoned. See State v. McCaslin, 291 Kan. 697, 709, 245 P.3d 1030 (2011).
The jurisdiction of law enforcement officers in Kansas is governed by K.S.A. 2012 Supp. 22-2401a, which provides in relevant part:
“(2) Law enforcement officers employed by any city may exercise their powers as law enforcement officers:
(a) Anywhere within the city limits of the city employing them and outside of such city when on property owned or under the control of such city; and
(b) in any other place when a request for assistance has been made by law enforcement officers from that place or when in fresh pursuit of a person.
[[Image here]]
“(7) In addition to the areas where law enforcement officers may exercise their powers pursuant to subsection (2), law enforcement officers of any jurisdiction within Johnson County may exercise their powers as law enforcement officers in any adjoining city within Johnson County when any crime, including a traffic infraction, has been or is being committed by a person in view of the law enforcement officer.”
The State first argues that K.S.A. 2012 Supp. 22-2401a does not apply here because the Prairie Village police officers did not exercise their powers as law enforcement officers when they organized and conducted the controlled drug buy in the city of Leawood. The State argues that K.S.A. 2012 Supp. 22-2401a applies only to searches and seizures and the statute does not limit a police officer’s authority to investigate crimes in a neighboring municipality.
On this point, I agree with the majority that the Prairie Village police officers were exercising their powers as law enforcement officers when they organized and conducted the controlled drug buy in Leawood. A “law enforcement officer” is “any person who by virtue of office or public employment is vested by law with a duty to maintain public order or to make arrests for violation of the laws of the state of Kansas or ordinances of any municipality *71. . . K.S.A. 22-2202(13). Kansas law does not specifically address whether a police investigation such as the one here involving a controlled drug buy with a confidential informant constitutes an exercise of the powers of law enforcement.
In State v. Stuart, 855 P.2d 1070 (Okla. Crim. 1993), a case similar to the one here, a confidential informant notified a Sapulpa, Oklahoma, police officer that the defendant was selling marijuana from his home which was located outside of Sapulpa. The officer went with the informant to the defendant’s residence and arranged a controlled narcotics buy.-The officer observed tire informant go inside the defendant’s residence and return with marijuana. The information was used to obtain a search warrant for the defendant’s residence. The search warrant was executed by Sapulpa officers along with Creek County Sheriff s officers who had proper jurisdiction over tire defendant. The district court suppressed the evidence seized pursuant to the search warrant.
The Oklahoma Court of Criminal Appeals affirmed the district court’s decision and found that the affidavit for the search warrant was fatally defective because the evidence supporting it was obtained by officers exercising the powers of their office outside their jurisdiction. 855 P.2d at 1074. The court stated:
“The evidence shows that Officer Wall did more than merely observe the transaction, he organized and conducted the controlled purchase of marijuana ....
“Walls’ active role in arranging and monitoring a controlled purchase of narcotics outside his jurisdiction, a transaction which from its inception was outside his jurisdiction, is clearly distinguishable from . . . participating in an ongoing investigation which was begun within the officer’s jurisdiction.
[[Image here]]
“The Sapulpa city police officers in this case were acting outside their jurisdiction, and as such, outside the scope of their authority. They should have notified the Sheriff s Office of Creek County, or any other law enforcement agency having jurisdiction outside the city limits, to conduct the controlled purchase of narcotics. This practice . . . ensures proper coordination between law enforcement agencies and protection of the officers involved in the investigations.” (Emphasis added.) 855 P.2d at 1073-74.
Whether a municipal police officer is exercising his or her powers as a law enforcement officer must be determined on a case-by-case basis. I agree with the State that K.S.A. 2012 Supp. 22-2401a *72does not necessarily prohibit a police officer from investigating a crime in a neighboring municipality. For example, if a Prairie Village police officer was investigating a crime committed in Prairie Village and needed to enter Leawood in order to interview a witness, I do not believe that this action would be unlawful within the meaning of K.S.A. 2012 Supp. 22-2401a(2). But here the Prairie Village police officers organized and conducted a controlled drug buy within the city of Leawood. The officers put an audio recording wire on the confidential informant, gave money from their “buy fund” to the informant, and recovered the drugs from the informant after the buy was completed. Guided by the persuasive authority of Stuart, I conclude that the Prairie Village police officers were exercising their powers as law enforcement officers outside their jurisdiction. The conduct was lawful only if the officers met one of the exceptions contained within K.S.A. 2012 Supp. 22-2401a.
The State’s primary argument is that even if K.S.A. 2012 Supp. 22-2401a applies, the Prairie Village police officers were authorized to conduct the controlled drug buy in Leawood under the “request for assistance” exception in K.S.A. 2012 Supp. 22-2401a(2)(b). This subsection provides that law enforcement officers employed by any city may exercise their powers as law enforcement officers in any other place “when a request for assistance has been made by law enforcement officers from that place.”
Based on the plain language of K.S.A. 2012 Supp. 22-2401a(2)(b), a law enforcement officer employed by a city may exercise his or her powers as a law enforcement officer in any other place when a request for assistance has been made by law enforcement officers from that place. This exception is inapplicable here because law enforcement officers from Leawood never requested assistance from the Prairie Village police officers. Instead, Corporal Washington of the Prairie Village Police Department called Lieutenant Cauley of the Leawood Police Department “to notify him” of the drug investigation. The Prairie Village officers conducted the controlled drug buy on their own and the Leawood police officers were not present and provided no assistance. Although Cau-ley did not object to the arrangement, it cannot be characterized *73as a request for assistance made by law enforcement officers from Leawood.
The majority relies on two cases' that are distinguishable from the present facts. In State v. Rowe, 18 Kan. App. 2d 572, 856 P.2d 1340, rev. denied 253 Kan. 863 (1993), a Wabaunsee County resident called 911 to report a suspicious vehicle in her driveway. Based on a long-standing agreement to respond to emergency calls, police officers from Wamego, a city outside of Wabaunsee County, went to investigate because they were close to the scene. A Wa-baunsee County Sheriffs deputy heard the radio traffic of the Wa-mego police officers and responded that he also was en route. The Wamego officers arrived first and physically restrained the defendant who was found inside the suspicious vehicle. The sheriffs deputy soon arrived and conducted an investigation which resulted in the defendant’s.arrest for driving under the influence of alcohol (DUI) and driving with a suspended license. The defendant filed a motion to suppress the evidence, which the trial court denied, based on the argument that the Wamego officers acted outside their jurisdictional limits.
The Rowe court held that the long-standing oral agreement for assistance between neighboring law enforcement agencies was a “request for assistance” within the meaning of 22-2401a(2)(b). 18 Kan. App. 2d at 574. The court determined that the agreement between the sheriff s office and the Wamego police was “narrowly drawn and requests assistance only in situations where an emergency exists, if near the county line, and until a Wabaunsee County sheriffs officer arrives.” 18 Kan. App. 2d at 574. Thus, the court upheld the trial court’s decision denying the motion to suppress. 18 Kan. App. 2d at 575.
Rowe is distinguishable from the present facts. In Rowe, Wa-mego officers responded to an emergency call outside the city limits of Wamego-based on a long-standing agreement that the nearest law enforcement agency would provide assistance to an emergency call. The Wabaunsee County Sheriffs officer ultimately arrived at the scene to make the arrest. Here, no emergency existed and the Prairie Village police officers unilaterally decided to organize and conduct a controlled drug buy outside their city limits. Leawood *74police officers were not present at the drug buy and provided no assistance to the Prairie Village police officers.
In State v. Davidson, No. 98,862, 2008 WL 4291617 (Kan. App. 2008) (unpublished opinion), a Hiawatha police officer followed a vehicle that was being driven erratically in Hiawatha. Based'On a long-standing agreement between the Hiawatha Police Department and the Brown County Sheriff s Department, the Hiawatha police officer radioed the sheriff s department to inform it of a dangerous situation. Because the sheriff s deputy was 20 minutes away, he instructed the Hiawatha officer to follow the vehicle and stop it if necessary. After observing the vehicle cross the fog line, the Hiawatha officer stopped the vehicle and conducted a DUI investigation. The sheriff s deputy arrived at the scene as the Hiawatha officer was arresting the driver.
The Davidson court held that the long-standing agreement between the neighboring law enforcement agencies was a “request for assistance” under 22-2401a(2)(b), especially when the sheriff s deputy had specifically instructed the Hiawatha officer to follow the vehicle and stop it if necessary. 2008 WL 4291617, at *3. The court stated that the Brown County sheriff s oral agreement with the Hiawatha police constituted “a reasonable means to protect the health and safety of its citizens and to ensure a swift response to emergency situations.” 2008 WL 4291617, at *3.
Davidson is clearly distinguishable from the present facts. Davidson involved an emergency situation where the Hiawatha police officer observed a vehicle that was being driven erratically in Hiawatha. When the Hiawatha police officer radioed the sheriff s department, the deputy instructed him to follow the vehicle and stop it if necessary, which constituted a request for assistance from the deputy. Ultimately, the sheriff s deputy arrived at the scene and assisted in the DUI arrest. Here, there was no emergency situation, no request by the Leawood officers for assistance, and no participation by the Leawood officers in the controlled drug buy within their city.
In terms of whether the “request for assistance” exception applies, Vrabel’s case is similar to State v. Sodders, 255 Kan. 79, 872 P.2d 736 (1993). In Sodders, two Overland Park police detectives *75obtained a search warrant for the defendant’s apartment in Lenexa, Kansas. Prior to executing the warrant, the Overland Park detectives contacted a Lenexa police sergeant, told him they were going to execute a search warrant in Lenexa, and requested assistance. The Lenexa Police Department dispatched three uniformed officers to provide security at the apartment. All five officers entered the apartment, and the two Overland Park detectives executed the search warrant. The three Lenexa officers were there for security only and did not participate in the search.
The defendant filed a motion to suppress the evidence which was granted by the district court, finding that the Overland Park detectives executed the warrant outside their jurisdiction in violation of K.S.A. 22-2401a. The Kansas Court of Appeals affirmed and the Supreme Court granted the State’s petition for review. The Kansas Supreme Court rejected the State’s argument that the search was authorized under the “request for assistance” exception, noting that the mere presence of Lenexa officers, even though at the request of the Overland Park detectives, did not meet the requirements of the statute. 255 Kan. at 84. Quoting from the Court of Appeals decision, tire Supreme Court concluded:
“ ‘[H]ad it chosen to do so, tire Kansas Legislature could have adopted a rule of unlimited jurisdiction for police officers, or a rule dependent upon notification or presence or participation by local officers. But, instead, the legislature set out a “request for assistance” rule in 22-2401a. This court must give effect to the statute and apply the rule adopted by the legislature.’ [Citation omitted.]” 255 Kan. at 84-85.
The specific ruling in Sodders was short-lived. In 1994, the Kansas Legislature amended K.S.A. 22-2401a to provide an exception that law enforcement officers in Johnson or Sedgwick County may exercise their powers as law enforcement officers in any area within their respective county when executing a valid arrest warrant or search warrant, to the extent necessary to execute such warrants. L. 1994, ch. 286, sec. 1 (now codified at K.S.A. 2012 Supp. 22-2401a[5]); see State v. Mendez, 275 Kan. 412, 418, 66 P.3d 811 (2003). Nevertheless, the Supreme Court’s interpretation of the “request for assistance” exception in Sodders is applicable to Vra-bel’s case.
*76Based on the record herein, there was no emergency that required the Prairie Village police officers to organize and conduct a controlled drug buy in the city of Leawood. This was not a situation where the Prairie Village officers were responding to a request for assistance made by law enforcement officers from Lea-wood. Instead, Prairie Village officers merely “notified” the Leawood Police Department of their intent to conduct a controlled drug buy within the city of Leawood. The Leawood police raised no objection to the arrangement. But under the undisputed facts, the Prairie Village police officers exercised their powers as law enforcement officers outside their jurisdiction and they were not authorized to do so under the “request for assistance” exception in K.S.A. 2012 Supp. 22-2401a(2)(b).
Next, the State briefly argues that even if K.S.A. 2012 Supp. 22-2401a applies, the facts herein fall within the “bordering municipalities” exception in K.S.A. 2012 Supp. 22-2401a(7). This subsection provides that law enforcement officers of any jurisdiction within Johnson County may exercise their powers as law enforcement officers in any adjoining city within Johnson County “when any crime, including a traffic infraction, has been or is being committed by a person in view of the law enforcement officer.”
K.S.A. 2012 Supp. 22-2401a(7) is intended to allow law enforcement officers in Johnson County to malee an arrest outside their jurisdiction when any crime, including a traffic infraction, is committed in view of the officer. But as the district court noted, the Prairie Village officers did not view any crime committed in their presence other than the crime they staged, and the officers made no immediate arrest after viewing the crime. Furthermore, the Prairie Village officers put an audio recording wire on the confidential informant, gave money from their “buy fund” to the informant, and recovered tire drugs from the informant after tire buy was completed. These actions constituted an exercise of their powers as law enforcement officers which were not authorized under the “bordering municipalities” exception in K.S.A. 2012 Supp. 22-2401a(7).
Finally, the State argues that even if no exception applies authorizing the Prairie Village police officers to exercise their powers *77as law enforcement officers outside their jurisdiction, suppression of the evidence is not the appropriate remedy for violation of the statute. Relying on United States v. Leon, 468 U.S. 897, 919, 104 S. Ct. 3405, 82 L. Ed 2d 677 (1984), tire State argues that the exclusionary rule should not be applied to deter objectively reasonable law enforcement activity. The State argues that if the Prairie Village officers violated K.S.A. 2012 Supp. 22-2401a, the violation was not triggered by an intent to subvert Kansas law and, thus, the evidence should not be suppressed.
Vrabel asserts that suppression of the evidence is the proper remedy for a violation of K.S.A. 2012 Supp. 22-2401a. He points out that the remedy of suppression was granted in Sodders, where Overland Park police detectives executed a search warrant in the city of Lenexa in violation of the statute. See 255 Kan. at 84-85. Although Vrabel acknowledges that the court’s specific ruling in Sodders was negated by the 1994 legislative amendment to K.S.A. 2012 Supp. 22~2401a, he argues that the amendment “did not disturb tire Court’s endorsement of suppression as a remedy” for the statutory violation.
The exclusionary rule is a judicially created remedy, designed to deter the government from engaging in unconstitutional conduct. See In re Tax Appeal of Burch, 296 Kan. 713, 721, 294 P.3d 1155 (2013). The premise of the rule is straightforward: If law enforcement officers know they cannot benefit from their violations of the Constitution, then they will not commit those violations. The rule serves to deter or prevent unconstitutional conduct by law enforcement officers by giving notice to officers that any useful evidence they might obtain will be barred in a later criminal prosecution. See State v. Moralez, 44 Kan. App. 2d 1078, 1122, 242 P.3d 223 (2010) (Atcheson, J., dissenting), rev. granted on other grounds 292 Kan. 968 (2011).
K.S.A. 2012 Supp. 22-2401a does not set forth a remedy for a violation of the statute. Although not cited by either party, an instructive case is United States v. Green, 178 F.3d 1099 (10th Cir. 1999). In Green, on two separate occasions, officers of the Wichita Police Department (WPD) organized a “controlled buy” of narcotics at the defendant’s residence outside the officers’ jurisdiction *78in Butler County. After each controlled buy, the WPD officers obtained a search warrant and searched the defendant’s residence with the assistance of Butler County detectives. The WPD officers seized drug evidence from the residence. The defendant filed a motion to suppress the evidence on the ground that the WPD officers acted outside their jurisdiction. The district court denied the motion to suppress, and the defendant was convicted of two counts of possession of methamphetamine with intent to distribute and one count of possession of cocaine with intent to distribute.
On appeal, the government did not contest the fact that tire WPD officers acted outside their jurisdiction in violation of 22-2401a(2). Nevertheless, tire court determined that the evidence seized from tire defendant’s residence should not be suppressed, stating that “ ‘ “the exclusionary rule is only concerned with deterring [federal] Constitutional violations.” ’ [Citation omitted.] Thus, ‘the fact that the arrest, search, or seizure may have violated state law is irrelevant as long as the standards developed under the Federal Constitution were not offended.’ ” 178 F.3d at 1105. The court concluded that the Fourth Amendment was satisfied where the officers obtained a warrant grounded in probable cause and suppression of the evidence was not required, even though the WPD officers acted outside their jurisdiction in violation of Kansas law. 178 F.3d at 1106.
Generally, the exclusionary rule will be applied to suppress evidence only when the defendant’s constitutional rights have been violated by a government agent. Numerous federal cases hold that evidence seized by officers acting outside their jurisdictions in violation of state law but in conformity with the Fourth Amendment should not be subject to the exclusionary rule for that reason alone. See, e.g., United States v. Gonzales, 535 F.3d 1174, 1181-83 (10th Cir. 2008) (extra-jurisdictional traffic stop did not constitute Fourth Amendment violation despite fact that stop violated state law); United States v. Sawyer, 441 F.3d 890, 898-99 (10th Cir. 2006) (Kansas officers acting outside their jurisdiction did not render voluntary consent to search invalid); United States v. Mikulski, 317 F.3d 1228, 1233 (10th Cir. 2003) (warrantless arrest outside *79officer s jurisdiction did not rise to constitutional violation even though arrest violated state law).
But Kansas law is unclear on whether the exclusionaiy rule should be applied to suppress evidence obtained by law enforcement officers in violation of K.S.A. 2012 Supp. 22-2401a. As Vrabel points out, in Sodders the Kansas Supreme Court affirmed the district court’s decision to suppress evidence seized by two Overland Park detectives who searched the defendant’s apartment outside their jurisdiction in Lenexa in violation of 22-2401a. 255 Kan. at 84-85. There was nothing unconstitutional about the search, and in fact, it was conducted with a warrant. The search was unlawful only because it violated the statute. The majority opinion did not discuss the appropriate remedy for the violation of the statute. However, Justice Abbott dissented on multiple grounds, one of which was that the exclusionary rule should not be applied to suppress evidence when the defendant’s constitutional rights were not violated. 255 Kan. at 95 (Abbott, J., dissenting).
Sodders does not control here because the majority opinion never addresses the exclusionaiy rule as an appropriate remedy. The Kansas Supreme Court has consistently recognized that the exclusionary rule is designed to deter the government from engaging in unconstitutional conduct. See Burch, 296 Kan. at 720. Here, the Prairie Village officers violated K.S.A. 2012 Supp. 22-2401a when they conducted a controlled drug buy in the city of Leawood without an appropriate request for assistance from Leawood officers. But the Kansas Legislature is free to impose any restrictions on a law enforcement officer’s geographical authority it deems appropriate, or to impose no such restrictions at all, without infringing on anyone’s constitutional rights. The legislature certainly could amend 22-2401a to permit officers from one city to exercise their powers in another city as long as prior notice is given and permission is obtained, which is what the Prairie Village officers did here. Based on the testimony in district court, this already appears to be the common practice of law enforcement agencies in Johnson County.
Vrabel malees no claim that the Prairie Village police officers violated either his federal or his state constitutional rights. Under *80these circumstances, suppression of the evidence is not the appropriate remedy for the statutory violation. For this reason, I agree with the majority that the district court erred by granting Vrabel’s motion to suppress the evidence. If this case is further reviewed, the Kansas Supreme Court would well serve the law enforcement community, the bench, and the bar by clarifying whether police conduct of the sort here conforms to K.S.A. 2012 Supp. 22-2401a and, if not, whether the appropriate remedy requires exclusion of the evidence or some other relief.